Morning Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Amendment
Claims 1-20 were previously pending. Claims 1-2 and 4-20 are amended.
A complete action on the merits of claims 1-20 follows below.

Claim Objections
Claims 6-7 are objected to because of the following informalities:
Claim 6, “said poste” should read --said post--.
Claim 7, “between-said” should read --between said--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “said structure is oriented a predetermined orientation” and “predefined orientation of said structure is maintained”. Limitation “predefined” is not defined in original specification. Par. 0009 states “a desired orientation of the structure” and “adjusting an orientation of the structure”.Examiner suggests amending claim 1 with --said structure is oriented in a desired orientation-- and -- said desired orientation of said structure is adjusted and maintained-- to overcome this rejection.
Claim 2 recites: “said predefined orientation of said structure is maintained”. Limitation “predefined” is not defined in original specification. Par. 0009 states “a desired orientation of the structure” and “adjusting an orientation of the structure”.Examiner suggests amending claim 2 with --said desired orientation of said structure is adjusted and maintained -- (see 112(a) and 112(b) rejections of claim 1) to overcome this rejection.
Claim 7 recites the limitation “said structure is oriented a predetermined orientation”. Limitation “predefined” is not defined in original specification. Par. 0009 states “a desired orientation of the adjusted and oriented in a desired orientation-- to overcome this rejection.
Claim 9 recites “said freely rotating … maintains said structure at a predefined orientation”. Limitation “predefined” is not defined in original specification. It is also not clear if this limitation is the same as claim 7. Par. 0009 states “a desired orientation of the structure” and “adjusting an orientation of the structure”. Examiner suggests amending “a predefined orientation” to --the desired orientation--.
Claim 10 recites “said freely rotating … maintains said structure at a predefined orientation”. Limitation “predefined” is not defined in original specification. It is also not clear if this limitation is the same as claim 7. Par. 0009 states “a desired orientation of the structure” and “adjusting an orientation of the structure”. Examiner suggests amending “said freely rotating … maintains said structure at a predefined orientation” to -- said freely rotating … adjusts and maintains said structure at the desired orientation--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “freely rotating at least one mobile fixture of said plurality of mobile fixtures … such that said predefined orientation of said structure is maintained”. It is not clear why this step in method claim is performed. Par. 0009 states “adjusting an orientation of the structure in order to relieve induced stresses upon the structure due to mismatches in parallelism between adjacent mobile fixtures of the plurality of mobile fixtures”. Examiner suggests amending claim 1 with “freely rotating at least one mobile fixture of said plurality of mobile fixtures … such that said desired orientation of said structure is adjusted and maintained”.
Claim 7 recites “freely rotating at least one mobile fixture of said plurality of mobile fixtures … to react to an external force acting upon said connector”. It is not clear why this step in method claim is performed. Par. 0009 states “adjusting an orientation of the structure in order to relieve induced stresses upon the structure due to mismatches in parallelism between adjacent mobile fixtures of the plurality of mobile fixtures”. Examiner suggests amending claim 1 with “adjusting desired orientation of said structure by freely rotating at least one mobile fixture of said plurality of mobile fixtures … to react to an external force acting upon said connector”.
Claim 13 states “an angular variation between said post of said at least one mobile fixture and said at least another one mobile fixture”. It is not clear if angular variation is between posts of two mobile fixtures or post of one mobile fixture and another part of another mobile fixture. For the purpose of this examination “an angular variation between said post of said at least one mobile fixture and said at least another one mobile fixture” is interpreted to be --an angular variation between said post of said at least one mobile fixture and said post of at least another one mobile fixture--.

Allowable Subject Matter
Claims 1 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is allowable for disclosing method for manufacturing a structure with steps of supporting in a desired orientation, controlling a position of the structure, adjusting the desired orientation by freely rotating at least one mobile fixture at a connector coupled to the post of the structure about at least one of X and Y axes while the mobile fixtures move along X and Y axes to relieve the induced stresses upon the structure and performing an operation as claimed. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 2-6 are allowable due to dependency on allowable claim 1.
Claim 7 is allowable for disclosing method for manufacturing a structure with steps of supporting in a desired orientation, controlling a position of the structure and adjusting the desired orientation by freely rotating at least one mobile fixture at a connector coupled to the post of the structure about at least one of X and Y axes while the mobile fixtures move along X and Y axes to react to an external force acting upon the connector of the post of the mobile fixture as claimed as claimed. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 8-20 are allowable due to dependency on allowable claim 7.
The closest prior art to the claimed invention of claims 1 and 7 is Wright (US publication No. 2007/0036627) (see rejection of clams 1 and 7 in previous Final Office Action), but Wright does not teach stated allowable steps of claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723